Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 1 of 12 PageID #: 1439




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

    IN RE:                                )   Misc. No. 21-141-CFC
                                          )
    BESTWALL, LLC,                        )   Underlying Case No. 17-BK-31795
                                          )   (LTB)
               Debtor.                    )   (U.S. Bankruptcy Court for the
                                          )   Western District of North Carolina)

              THIRD PARTY TRUSTS’ REPLY IN SUPPORT OF
               MOTION TO QUASH OR MODIFY SUBPOENAS

        The ten asbestos settlement trusts identified below1 (the “Trusts”), by and

through their undersigned counsel, respectfully submit this reply in support of their

Motion to Quash or Modify Subpoenas (the “Motion to Quash”).2 In support of the

Motion, the Trusts submit as follows:



1
    The ten trusts are:
      The Armstrong World Industries, Inc. Asbestos Personal Injury Settlement
         Trust;
      The Celotex Asbestos Settlement Trust;
      The DII Industries, LLC Asbestos PI Trust;
      The Flintkote Asbestos Trust;
      The Pittsburgh Corning Corporation Personal Injury Settlement Trust;
      The WRG Asbestos PI Trust;
      The Federal-Mogul Asbestos Personal Injury Trust;
      The Babcock & Wilcox Company Asbestos PI Trust;
      The United States Gypsum Asbestos Personal Injury Settlement Trust; and
      The Owens Corning / Fibreboard Asbestos Personal Injury Trust.
2
 As set forth in footnote 2 to the Motion to Quash, and the Joinder to the Motion to
Quash (D.I. 3), the DII Industries, LLC Asbestos PI Trust joins the Motion to the
extent it seeks to quash or modify the subpoena served on DCPF.
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 2 of 12 PageID #: 1440




                                 INTRODUCTION

         1.   Bestwall’s opposition to the Motion to Quash fails to demonstrate that

the scope of the Trust Claimant data sought is proper. Rather, it focuses on a litany

of issues not implicated by the Motion to Quash, and does little more than seek to

obscure the narrow issues before this Court. At the forefront of these assertions is

Bestwall’s continued contention that the Motion to Quash is an improper collateral

attack. Putting aside the irrelevant assertions, Bestwall’s opposition boils down to

two principal arguments (i) sampling will not “materially decrease the burden” of

production and will deprive Bestwall and its experts of “necessary data,” Resp. (D.I.

13), 20; and (ii) pre-production anonymization is unworkable because Bestwall

would be unable to match the data to specific claimants and their litigation files, id.

at 21.

         2.   None of these arguments withstands scrutiny. First, the Motion to

Quash is properly before this Court pursuant to Federal Rule of Civil Procedure

45(d)(3)(A). As for the data Bestwall seeks, Bestwall’s opposition wholly fails to

demonstrate that it needs the highly sensitive data of up to more than 15,000 Trust

Claimants. The subpoenas are therefore overbroad and must be quashed. If the

subpoenas are not quashed, they must be modified to provide for sampling and pre-

production anonymization. Sampling is necessary because it will (i) drastically

reduce the risk of harm to the Trust Claimants; and (ii) will only alter the volume,



                                          2
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 3 of 12 PageID #: 1441




not the substance, of the data Bestwall would receive. Lastly, in addition to

sampling, pre-production anonymization is a necessary, workable safeguard to

protect the Trust Claimants. DCPF is well-situated to conduct this process.

                                  ARGUMENT3

      A.    Rule 45(d)(3)(A) Requires the Court Quash or Modify
            Subpoenas that Unnecessarily Require the Disclosure of
            Confidential Data

      3.    Federal Rule of Civil Procedure 45(d)(3)(A) requires the court in which

compliance with the subpoena is required to quash or modify a subpoena which

requires disclosure of privileged or other protected matter. Fed. R. Civ. Pro.

45(d)(3)(A). A subpoena should be quashed where it constitutes “an overbroad,

general request for unlimited access to [confidential] information.” Apex Fin.

Options, LLC v. Gilbertson, 2021 WL 965509, at *5 (D. Del. Mar. 15, 2021).




3
  In the Motion to Quash, the Trusts asserted, inter alia, that the subpoenas should
be quashed because they were not personally served on DCPF and nine of the Trusts.
Following the filing of the Motion to Quash, the nine Trusts and DCPF learned that
those subpoenas had been personally served. When the Trusts are served through
hand-delivery on DCPF, DCPF scans the subpoena and then forwards it to the Trusts
via e-mail indicating the method of service. Due to the COVID-19 pandemic,
subpoenas that were hand delivered to DCPF, were processed through DCPF’s
mailroom, a step not taken prior to the pandemic, and thus incorrectly believed to
have been served by mail. The Trusts now understand and acknowledge that the
subpoenas were properly served.

                                         3
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 4 of 12 PageID #: 1442




      B.     The Trusts’ Challenge to the Subpoenas is Properly Before
             this Court

      4.     For a second time, Bestwall tries to paint the Motion to Quash as an

improper collateral attack on the March 24 Order. Bestwall asserts the Motion to

Quash is improper because it previously provided the Trusts with notice of the 2004

Motion in the Bankruptcy Proceeding. Resp. (D.I. 13), 8-10. This argument is

meritless.

      5.     At the outset, accepting Bestwall’s argument would undermine Rule

45’s intended purpose and swallow the Rule. Rule 45 assures that a nonparty can

seek local protection from a burdensome or overly broad subpoena. Fed. R. Civ. P.

45, Advisory Committee Note (2013 Amendment) (“To protect local nonparties,

local resolution of disputes about subpoenas is assured by the limitations of Rule

45(c) and the requirements in Rules 45(d) and (e) that motions be made in the court

in which compliance is required under Rule 45(c).” (emphasis added)). Accepting

Bestwall’s argument that providing notice of a 2004 Motion is sufficient to bar a

later-filed Rule 45 motion would eviscerate this fundamental protection. A nonparty

would be required to submit to a foreign court’s jurisdiction before a subpoena is

even authorized. Moreover, pursuant to Bestwall’s argument, any Rule 45 remedy

would be foreclosed by a non-party merely being provided notice that a subpoena

may issue. For these reasons alone, Bestwall’s argument fails.




                                        4
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 5 of 12 PageID #: 1443




      6.       Next, Bestwall’s reliance on In re Motors Liquidation Co. is misplaced.

By omitting the date from its opposition and burying it at the end of its 931-page

appendix, perhaps Bestwall hoped this Court would not notice the In re Motors

Liquidation Co. case is 11 years old. Resp. App. 907 (dated August 9, 2010).

Furthermore, as Bestwall recognizes, only five of the Trusts were then involved in

that case. Resp. 9 n.3. The Flintkote, Pittsburgh Corning Corporation, and WRG

trusts did not even exist at that time. Bestwall’s effort to saddle all the Trusts with

the statements of a limited number of them in a differently-postured, eleven-year-

old proceeding is baseless. Moreover, an objection made by a subset of the Trusts

to a Rule 2004 motion that sought, among other things, “all claim forms and other

Documents” submitted to those Trusts and “[a]ll Documents … reflecting decisions

or resolutions concerning...claims [of claimants, who had filed mesothelioma

lawsuits against General Motors,] against” those Trusts, did not bind any of the

Trusts to appear and object to any future Rule 2004 motion seeking discovery from

DCPF or the Trusts. Rule 2004 Motion, In re Motors Liquidation Co., No. 09-50026

(Bankr. S.D.N.Y. D.I. 6383), Ex. D. Bestwall cites no authority to support such a

proposition.

      7.       Finally, the Motion to Quash is properly before this Court.          As

nonparties, the Trusts were not obligated to become involved in the Bankruptcy

Proceeding. Further, given that the 2004 Motion was directed to DCPF and DCPF



                                           5
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 6 of 12 PageID #: 1444




was opposing the 2004 Motion, it was not necessary for the Trusts to intervene at

that juncture. Only once the subpoenas were issued and served on the Trusts and

DCPF, were the Trusts empowered to protect the Trust Claimant data under Rule

45. Once this threshold passed, the Trusts promptly took action pursuant to their

fiduciary duties by filing the Motion to Quash in this district. Bestwall’s contention

that the Trusts should be precluded from litigating the Motion to Quash based on the

2004 Motion is therefore meritless.

      C.     The Subpoenas Must be Quashed Because Bestwall has
             Failed to Show that it Needs the Data of up to More than
             15,000 Trust Claimants

      8.     Bestwall’s opposition focuses on the general relevancy and necessity

of the Trust Claimants’ data to the Bankruptcy Proceeding. This misconstrues the

issues presented by the Motion to Quash. The Motion to Quash presents only two

narrow questions – whether the subpoenas are overly broad in scope and whether

any production should be further limited to prevent an unjustifiable risk of harm to

the Trust Claimants. Consistent with the March 24 Order, the Motion to Quash does

not question the Bankruptcy Court’s determination of general relevancy or

Bestwall’s necessity for some limited, anonymized portion of the Trust Claimants’




                                          6
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 7 of 12 PageID #: 1445




data.4 It is the unnecessary scope of Trust Claimant data sought and lack of sufficient

protective measures that the Trusts challenge.5

      9.     Bestwall’s opposition nevertheless fails to show that it needs all the

data it is seeking – the data of up to more than 15,000 Trust Claimants – especially

when its request is balanced against the Trust Claimants’ privacy interests.

Bestwall’s demand is overbroad and misaligned with the inquiry it purportedly plans

to undertake – to determine whether there was a pattern of false claims submissions

to it or its predecessor, and whether any such pattern was prevalent. Bestwall again

fails to explain why it needs the personal information of up to approximately 15,000

individuals to determine if such a pattern exists. The subpoenas are therefore

overbroad and must be quashed. Mannington Mills, Inc. v. Armstrong World Indus.,

Inc., 206 F.R.D. 525, 529 (D. Del. 2002) (discovery of subpoenaed information is

“not allowed where no need is shown”); Apex Fin. Options, LLC, 2021 WL 965509,

at *5 (stating a subpoena should be quashed where it is “an overbroad, general

request for unlimited access to [confidential] information.”).




4
  By acknowledging the Bankruptcy Court’s finding of Bestwall’s need for some
limited, anonymized portion of the Trust Claimants’ data, the Trusts in no way
concede that Trust Claimant data may be relevant or necessary in any future
estimation proceedings.
5
 Bestwall also contends that the March 24 Order adequately protects the Trust
Claimants. As set forth in the Motion to Quash and this reply, this is not the case.

                                          7
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 8 of 12 PageID #: 1446




      D.     A Random Sample of Data for up to 1,500 Trust Claimants
             is Sufficient for Bestwall to Accomplish its Purpose

      10.    If the subpoenas are not quashed altogether, producing data for a

random sample of no more than 10% of the 15,000 claimants would provide a

statistically reliable sample of the claims in issue. Bestwall, however, contends

sampling is inappropriate because it “will not materially decrease the burden on the

DCPF Trusts and will deprive Bestwall and its experts of necessary data for their

estimation analysis.” Resp. 20. These arguments do not justify the overly broad

production of highly sensitive data Bestwall seeks.

      11.    Insofar as Bestwall contends sampling is inappropriate because it will

not lessen the Trusts’ burden in producing the data, this argument again eschews the

issue before the Court. The Trusts bring this Motion not to lessen their own burden,

but to protect the Trust Claimants from an unjustifiable risk of harm – the Trusts do

so pursuant to their fiduciary duties. Mot. to Quash. ¶5 (“The most pressing issue

presented by this Motion is…the undue risk of damages the requested scale and

manner of the production imposes on the Trust Claimants.”). A randomly selected,

sampling-based production of data concerning up to 1,500 Trust Claimants would

better protect Trust Claimants’ highly sensitive data, and reduce the risk of harm

from any disclosure of such data.




                                         8
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 9 of 12 PageID #: 1447




      12.    Next, a sufficiently reliable statistical, representative sample would not

deprive Bestwall’s experts of necessary data for their estimation analysis.6 A

representative sample is exactly that – representative of the group as a whole.

Sampling would not modify the substance of the data Bestwall receives – only the

volume. Sampling therefore would not substantively alter Bestwall’s analysis or

“deprive” it of claimed necessary data. Moreover, it would not encumber Bates

White – Bestwall’s liability consultant – as Bates White is more than capable of

working with a statistical sample. Mot. to Quash ¶25. More importantly, a

randomized, statistically sufficient sample of data from 1,500 Trust Claimants would

shield 13,500 Trust Claimants from an unjustifiable risk of harm from an overly

broad disclosure of their data. Accordingly, if the subpoenas are not quashed, they

should be modified to provide a random sample of no more than 10% of the 15,000

claimants.

      E.     The Trust Claimant Data can be Anonymized Before
             Production Without Impairing Bestwall’s Use of the Data

      13.    Bestwall claims pre-production anonymization is “unworkable”

because “Bestwall must be able to match the data to specific claimants and their


6
  Insofar as Bestwall asserts that 10% would not be a representative sample, this
statement is belied by the authority. See, e.g., Nat’l Union Fire Ins. Co. of Pittsburgh
v. Porter Hayden Co., 2012 WL 628493, at *1 (D. Md. Feb. 24, 2012) (10% sample);
Fed. Hous. Fin. Agency v. JPMorgan Chase & Co., 2012 WL 6000885, at *5, 7-10
(S.D.N.Y. Dec. 3, 2012) (4% sample). Furthermore, a sample of up to 10% would
not interject disputes, where, as here, the sample is statistically sufficient.

                                           9
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 10 of 12 PageID #: 1448




litigation files to understand what was disclosed in the tort system and when it was

disclosed.” Resp. 20. This assertion is incorrect.

      14.    Pre-production anonymization is an effective safeguard that can and

must be implemented here.       Pre-production anonymization ensures maximum

protection of the Trust Claimants’ data, and reduces the risk of harm from

unnecessary or unintended disclosure of the data. So long as the initial matching

process occurs prior to anonymization, pre-production anonymization is possible. In

fact, as Bestwall recognizes, the March 24 Order requires as much. Resp. 19.

      15.    DCPF should be permitted to conduct the matching process and

anonymization of the Trust Claimant data before it is produced. DCPF already has

custody of, and access to, all the Trust Claimants’ data, and is well-qualified to

complete the process. DCPF holds and processes claimant information on behalf of

the Trusts, and has contractual obligations to maintain confidentiality over Trust

Claimant information. Accordingly, Trust Claimants have already trusted DCPF

with that sensitive information – they have not done so with Bates White. This

process would be nearly identical to the process set forth in the March 24 Order –

the only difference being that DCPF, not Bates White, will complete the process.

This modification will reduce any unnecessary risk of harm or misuse of Trust

Claimant data.     Bestwall’s assertion that pre-production anonymization is

unworkable is therefore meritless.



                                         10
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 11 of 12 PageID #: 1449




      16.   In sum, the subpoenas must be quashed because they are overbroad. If

the subpoenas are not quashed, the subpoenas should be modified to require: (i) the

production of a randomized representative sample of no more than 10% of the Trust

Claimants’ data; and (ii) DCPF to anonymize the data before producing complete

data to Bates White or Bestwall.

                                   CONCLUSION

      For these reasons and the reasons set forth in the Trusts’ Motion to Quash, the

Trusts respectfully request the Court enter an order quashing or modifying the

subpoenas served on the Trusts and DCPF.

Dated:      May 10, 2021                       /s/ Beth Moskow-Schnoll
                                              Beth Moskow-Schnoll (DE No. 2900)
                                              Ballard Spahr LLP
                                              919 N. Market Street, 11th Floor
                                              Wilmington, DE 19801
                                              Tel: (302) 252-4447
                                              moskowb@ballardspahr.com

                                              Attorneys for Armstrong World
                                              Industries, Inc. Asbestos Personal
                                              Injury Settlement Trust; Celotex
                                              Asbestos Settlement Trust; DII
                                              Industries, LLC, Asbestos PI Trust;
                                              Flintkote Asbestos Trust; Pittsburgh
                                              Corning Corporation Personal Injury
                                              Settlement Trust; WRG Asbestos PI
                                              Trust; Federal-Mogul Asbestos
                                              Personal Injury Trust; Babcock &
                                              Wilcox Company Asbestos PI Trust;
                                              United States Gypsum Asbestos
                                              Personal Injury Settlement Trust; and
                                              Owens Corning / Fibreboard Asbestos
                                              Personal Injury Trust

                                         11
Case 1:21-mc-00141-CFC Document 15 Filed 05/10/21 Page 12 of 12 PageID #: 1450




                       CERTIFICATE OF COMPLIANCE

      I hereby certify that this reply is in 14-point Times New Roman font and that

it contains 2,413 words as determined by Microsoft Word, excluding the case

caption, signature block, and this certificate.

Dated:       May 10, 2021                         /s/ Beth Moskow-Schnoll
                                                  Beth Moskow-Schnoll (No. 2900)
                                                  Ballard Spahr LLP
                                                  919 N. Market Street, 11th Floor
                                                  Wilmington, DE 19801
                                                  Tel: (302) 252-4447
                                                  moskowb@ballardspahr.com

                                                  Attorneys for Armstrong World
                                                  Industries, Inc. Asbestos Personal
                                                  Injury Settlement Trust; Celotex
                                                  Asbestos Settlement Trust; DII
                                                  Industries, LLC Asbestos PI Trust;
                                                  Flintkote Asbestos Trust; Pittsburgh
                                                  Corning Corporation Personal Injury
                                                  Settlement Trust; WRG Asbestos PI
                                                  Trust; Federal-Mogul Asbestos
                                                  Personal Injury Trust; Babcock &
                                                  Wilcox Company Asbestos PI Trust;
                                                  United States Gypsum Asbestos
                                                  Personal Injury Settlement Trust; and
                                                  Owens Corning / Fibreboard
                                                  Asbestos Personal Injury Trust
